                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

UNITED STATES OF AMERICA

     vs.                                  Criminal Action 2:18-cr-058(8)
                                          JUDGE ALGENON L. MARBLEY
CYNTHIA APPIAGYEI


                         REPORT AND RECOMMENDATION

     Defendant Cynthia Appiagyei previously pleaded not guilty to an
Indictment charging her with conspiracy to commit money laundering in
violation of 18 U.S.C. § 1956(h) (Count 1), five counts of concealment
of money laundering in violation of 18 U.S.C. § 1956(a)(1) (Counts 5,
24, 26, 36, and 42), and two counts of money laundering in violation
of 18 U.S.C. § 1957 (Counts 57 and 63). The Indictment also includes a
forfeiture count. Indictment, ECF No. 23. The United States of America
and defendant thereafter entered into a plea agreement, executed
pursuant to the provisions of Rule 11(c)(1)(B) of the Federal Rules of
Criminal Procedure, whereby defendant agreed to enter a plea of guilty
to the conspiracy charge in Count 1 of the Indictment.1       On February 6,
2019, defendant, accompanied by her counsel, appeared for a change of
plea proceeding.2   Defendant consented, pursuant to 28 U.S.C.
§636(b)(3), to enter a guilty plea before a Magistrate Judge.        See
United States v. Cukaj, 2001 WL 1587410 at *1 (6th Cir.
2001)(Magistrate Judge may accept a guilty plea with the express



      1 Under the Plea Agreement, ECF No. 90, agreed to forfeit $84,800.00,
which represents the amount that she personally obtained in connection with
Count 1, and to a restitution obligation – jointly and severally with her co-
defendants – in the amount of $3,385,081.05. The Plea Agreement also includes
an appellate waiver provision which preserves only certain claims for appeal.
      2 During the plea proceeding, defendant – a long-time naturalized
citizen of the United States – was advised by the Court of the possible
(although perhaps unlikely) immigration consequences of her guilty plea.
After consultation with her counsel, defendant indicated that she understood
those possible consequences.
                                      1
consent of the defendant and where no objection to the report and
recommendation is filed).
      During the plea proceeding, the undersigned observed the
appearance and responsiveness of defendant in answering questions.
Based on that observation, the undersigned is satisfied that, at the
time she entered her guilty plea, defendant was in full possession of
her faculties, was not suffering from any apparent physical or mental
illness, and was not under the influence of narcotics or alcohol.
      Prior to accepting defendant’s plea, the undersigned addressed
defendant personally and in open court and determined her competence
to plead.     Based on the observations of the undersigned, defendant
understands the nature and meaning of the charges in the Indictment
and the consequences of her plea of guilty to Count 1 of the
Indictment.     Defendant was also addressed personally and in open court
and advised of each of the rights referred to in Rule 11 of the
Federal Rules of Criminal Procedure.
      Having engaged in the colloquy required by Rule 11, the Court
concludes that defendant’s plea is voluntary.3      Defendant acknowledged
that the plea agreement signed by her, her attorney and the attorney
for the United States and filed on January 7, 2019, represents the
only promises made by anyone regarding the charges in the Indictment.
Defendant was advised that the District Judge may accept or reject the
plea agreement and that, even if the Court refuses to accept any
provision of the plea agreement not binding on the Court, defendant
may nevertheless not withdraw her guilty plea.
      Defendant confirmed the accuracy of the statement of facts
supporting the charge, which is attached to the Plea Agreement.        She
confirmed that she is pleading guilty to Count 1 of the Indictment
because she is in fact guilty of the conspiracy offense charged in

      3 At several points in the plea colloquy, defendant hesitated in
answering some of the Court’s questions. The Court gave defendant the
opportunity to confer with her counsel and expressly advised defendant that
she need not go forward with the change of plea proceeding. After conferring
with her counsel, defendant stated that she wished to go forward with the
change of plea proceeding. She expressly confirmed that her plea of guilty
was her own free and voluntary act.
that count.    The Court concludes that there is a factual basis for the
plea.
        The Court concludes that defendant’s plea of guilty to Count 1 of
the Indictment is knowingly and voluntarily made with understanding of
the nature and meaning of the charge and of the consequences of the
plea.


        It is therefore RECOMMENDED that defendant’s guilty plea to Count
1 of the Indictment be accepted.    Decision on acceptance or rejection
of the plea agreement was deferred for consideration by the District
Judge after the preparation of a presentence investigation report.
        In accordance with S.D. Ohio Crim. R. 32.1, and as expressly
agreed to by defendant through counsel, a written presentence
investigation report will be prepared by the United States Probation
Office.    Defendant will be asked to provide information; defendant’s
attorney may be present if defendant so wishes.    Objections to the
presentence report must be made in accordance with the rules of this
Court.


        If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part
thereof in question, as well as the basis for objection thereto.       28
U.S.C. §636(b)(1); F.R. Civ. P. 72(b).    Response to objections must be
filed within fourteen (14) days after being served with a copy
thereof.    F.R. Civ. P. 72(b).


        The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to
de novo review by the District Judge and of the right to appeal the
decision of the District Court adopting the Report and Recommendation.
See Thomas v. Arn, 474 U.S. 140 (1985); Smith v. Detroit Federation of

                                     3
Teachers, Local 231 etc., 829 F.2d 1370 (6th Cir. 1987); United States
v. Walters, 638 F.2d 947 (6th Cir. 1981).




February 6, 2019                           s/ Norah McCann King
 Date                                       Norah McCann King
                                      United States Magistrate Judge
